DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on January 24, 2022, which has been entered in the file. 

Allowable Subject Matter
Claims 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a metal transaction card comprising a transaction card structure comprising the security layer having a hologram or diffraction grating disposed on a metal foil or on a very thin metal layer which is formed or grown at the designated area on the metal layer, the security layer, with or without a carrier layer, is mounted or assembled directly to a designated area on the metal layer by means of hot stamping, spot or laser welding, the card comprising a plastic layer, which may be a clear plastic layer attached to the metal layer, having information selectively written thereon, and at least one window or opening formed within the plastic layer to enable visibility of the hologram or diffraction grating on the security layer, the decorative metal foil layer has a discontinuity to act as a coupling frame in order to power a transponder chip module, and wherein the decorative metal foil layer imparts texture to the card body surface, and the layer of metal of the transaction card comprises a decorative metal foil layer on a UV screen printed layer as set forth in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEUNG H LEE/Primary Examiner, Art Unit 2887